DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Dutton on June 30, 2022.
The application has been amended as follows: 
1. Amend claim 1 as follows:
1. A forming device that expands a metal pipe material to form a metal pipe having a pipe portion and a flange portion, the forming device comprising:
a gas supply unit configured to supply a gas into the metal pipe; 
a first die and a second die that are paired with each other, 
wherein each of the first die and the second die comprises: 
a pipe forming surface configured to form , 
a flange forming surface configured to form and 
a hardness lowering portion configured to lower 
wherein the hardness lowering portion comprises: 
a temperature control portion configured to make 

2. Amend claim 3 as follows:
3. The forming device according to claim 1, 
wherein the temperature control is configured to bring 

3. Amend claim 6 as follows:
6. The forming device according to claim 1, 
wherein each temperature control portion comprises a member that is embedded in the flange forming surface, and 
wherein the member is formed of a material different material of the first die and the second die.



4. Amend claim 7 as follows:
7. The forming device according to claim 6,
wherein of the member is higher than that of the material of the first die and the second die. 

5. Amend claim 8 as follows:
8. The forming device according to claim 6, 
wherein of the member is lower than that of the material of the first die and the second die.

6. Claims 10-15 are cancelled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “wherein the hardness lowering portion comprises a temperature control portion configured to make a temperature of the flange forming surface at a time of formation higher than a temperature of the pipe forming surface” in combination with the rest of the claimed limitations set forth in claim 1.
Based on Applicant’s arguments and the examiner’s review of Office Action mailed January 13, 2022, the claimed subject matter is deemed to be allowable. Further clarification/explanation can be reviewed in applicant’s arguments filed April 13, 2022 starting on page 8. Claims 1 and 3-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725